 1   Melissa Newel (#148563)
     NEWEL LAW
 2   2625 Alcatraz Ave., Suite 132
 3   Berkeley, CA 94705
     (510) 316-3827
 4   mnewel@newellawfirm.com

 5   Attorney for Plaintiff
     MICHAEL HAMMONDS
 6

 7   MCGREGOR W. SCOTT
     United States Attorney
 8   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 9   MARCELO N. ILLARMO
     Social Security Administration
10
     160 Spear Street, Suite 800
11   San Francisco, CA 94105
     (415) 977-8944
12   marcelo.illarmo@ssa.gov

13   Attorneys for Defendant
14

15                                    UNITED STATES DISTRICT COURT
16                               EASTERN DISTRICT OF CALIFORNIA
17

18    MICHAEL HAMMONDS,                                 No. 1:19-CV-01139 (GSA)
19                       Plaintiff,
20           v.                                         STIPULATION AND ORDER FOR
                                                        FURTHER EXTENDING BRIEFING
21    ANDREW SAUL,                                      SCHEDULE (SOCIAL SECURITY
      COMMISSIONER OF                                   DISABILITY APPEAL)
22    SOCIAL SECURITY,
23                       Defendant.
24

25

26          Pursuant to the Court’s Minute Order (ECF Doc. 16), IT IS HEREBY STIPULATED by
27   the parties, through their undersigned attorneys, that Plaintiff shall have a second extension of
28


                               STIPULATION EXTENDING BRIEFING SCHEDULE
 1   time, in the amount of fifteen (15) days, to serve and file his Opening Brief. Plaintiff’s counsel

 2   seeks the further extension due to illness. The new date for Plaintiff’s Opening Brief shall be on

 3   or before April 30, 2020. All corresponding briefing deadlines are modified accordingly.

 4                                                         Respectfully submitted,

 5   Dated: April 14, 2020                                 NEWEL LAW

 6
                                                   By:     Melissa Newel
 7
                                                           Melissa Newel
 8                                                         Attorney for Plaintiff
                                                           MICHAEL HAMMONDS
 9

10   Dated: April 14, 2020                                 MCGREGOR W. SCOTT
11                                                         United States Attorney
                                                           DEBORAH LEE STACHEL
12                                                         Regional Chief Counsel, Region IX
                                                           Social Security Administration
13

14                                                 By:     Marcelo N. Illarmo*
                                                           MARCELO N. ILLARMO
15                                                         (*Authorized by email dated 04/10/2020)
                                                           Special Assistant U.S. Attorney
16                                                         Attorneys for Defendant
17

18

19   IT IS SO ORDERED.

20      Dated:     April 14, 2020                            /s/ Gary S. Austin
21                                                    UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28


                               STIPULATION EXTENDING BRIEFING SCHEDULE
